Citation Nr: 1235195	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The claims for service connection for diabetes mellitus and hypoglycemia require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claims for bilateral (i.e., right and left ear) hearing loss and tinnitus


FINDING OF FACT

The Veteran did not have bilateral hearing loss during his military service, or sensorineural hearing loss within one year of his discharge from service, and his hearing loss and tinnitus have not been otherwise attributed to his service, including especially to repeated exposure to excessively loud noise and consequent injury (acoustic trauma).


CONCLUSION OF LAW

His bilateral hearing loss and tinnitus were not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising them of the information and evidence they are responsible for providing versus the information and evidence VA will obtain on their behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in May and October 2009.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  He also was provided VA compensation examinations, including for medical nexus opinions concerning the etiology of these claimed disorders and their potential relationship with his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although he stated that he did not care for the examiner, a review of the report reflects that the medical nexus opinion obtained is responsive to the determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examination report of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

When an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as seemingly here, this has been circumstantially called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

So, in summary, it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.


To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran asserts that he served in combat during the Vietnam War.  However, he was not awarded any of the commendations or decorations indicative of combat service.  38 U.S.C.A. § 1154(b) and the implementing VA regulation, 38 C.F.R. § 3.304(d) and (f), require that a Veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only instead served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In addition, although service connection for posttraumatic stress disorder (PTSD) was granted in a December 2008 rating decision, it was not based on traumatic events ("stressors") in combat, and the RO determined there was no combat service.  As such, 38 U.S.C.A. § 1154 is not for application.  

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Service department records from October 31, 1967, or earlier used American Standards Association (ASA) units, so in turn have to be converted to the current ISO-ANSI units.

Here, the Veteran's military entrance examination predated November 1, 1967, so the Board has converted the results of that examination.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).


On the Veteran's entrance into active duty examination in July 1965, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Thus, when entering service, he did not have any pre-existing hearing loss in either ear.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

When his hearing acuity was retested in July 1969 for separation from service, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
n/a
5
n/a
5
LEFT
0
0
5
n/a
10

Thus, his hearing actually improved in all frequencies tested, except at 4,000 Hertz in his left ear where there was a relatively marginal decrease in his hearing acuity when comparing to the results of his entrance examination.  However, the lack of hearing loss at time of discharge is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not have been demonstrated at time of separation from service, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385 to have a ratable hearing loss disability, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Nevertheless, here, the Board also sees that on his Report of Medical History completed in conjunction with his discharge examination, the Veteran specifically denied having hearing loss, running ears, or any other trouble with his ears.  Conversely, he now maintains that he was exposed to loud noises during his service from weaponry and in his job as an engineering equipment repairman and that he had severe hearing loss when he was discharged from service  as well as tinnitus (i.e., ringing in his ears).  He is competent to make statements regarding his hearing acuity and to having ringing in his ears since lay evidence may establish the presence of observable symptomatology such as this.  See Barr.  However, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  And, here, the Veteran's more recent assertions are not supported by the evidence far more contemporaneous to his service and, indeed, is in direct contradiction to the statements he made personally at separation when he specifically denied having any then current hearing loss or any other notable problems with his ears.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).


Thus, while the Board accepts that the Veteran sustained acoustic trauma during his military service from repeated exposure to excessively loud noises, as probably nearly every soldier does at some point during the course of his service, the Board does not find credible his statements that he was experiencing hearing loss and tinnitus at the time he exited service since, to the contrary, he made a point of denying having these very specific problems in his Report of Medical History during his military discharge examination.  And this is otherwise supported by the normal audiological findings at that time and the complete lack of any complaints, findings, treatment, or diagnosis of hearing loss or tinnitus at any point during his service, including during that exit examination.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Board cannot make categorical exclusions of the competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  The definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact (i.e., evidence weighing against a claim), so is not to be equated with the mere absence of evidence.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana, supra.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here, the STRs are indeed complete in relevant part.  And, seeing as though it already was determined in adjudicating the Veteran's PTSD claim that he did not engage in combat against enemy forces during his service, so, too, can his hearing loss and tinnitus not have been incurred in combat.  Hence, it is permissible for the Board to have expectation that, had he in fact been experiencing hearing loss and tinnitus when separating from service, as he is now alleging, this would have been reflected in the report of his separation examination.  But it clearly was not.

Further, while post-service evidence establishes current hearing loss and tinnitus, the most probative evidence shows these diagnoses are unrelated to his service such that 38 C.F.R. § 3.303(d) is not for application.

Post-service, in February 2009, he submitted the results of a hearing test that he had had at Costco confirming he has sufficient hearing loss in both ears, so bilaterally, to be considered a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  There was no medical opinion accompanying the audiogram, however, addressing the etiology of this hearing loss and its claimed relationship with his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In July 2009, he had a VA audiological examination for compensation purposes.  The claims file was reviewed for the pertinent history of his hearing loss and tinnitus.  He reported a history of loud noise exposure during his military service with no hearing protection.  Also, his civilian career as a truck driver was noted.  Again, on audiogram, he had sufficient hearing loss in both ears to constitute a ratable disability under 38 C.F.R. § 3.385.  He also reported a long standing and constant history of tinnitus.  As already alluded to, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It therefore is inherently subjective, so capable of lay diagnosis even had the VA compensation examiner not confirmed the Veteran has it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation").

But as concerning the etiology of these conditions, the examiner reviewed the history in service, including the hearing data showing no hearing loss or tinnitus and the Veteran's lack of complaints of hearing loss and tinnitus (actual outright denials of ear-related issues).  The examiner then concluded that the currently diagnosed hearing loss and tinnitus were not as likely as not caused by acoustic trauma during the Veteran's military service.  The examiner based her opinion on her clinical experience, evidence reviewed, and evidence provided by the Veteran.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board attaches significant probative value to the VA opinion as the Nieves criteria are met in this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

There is no disputing there was an explicit denial by the Veteran of hearing loss and tinnitus when examined for separation from service.  And, post-service, there is an absence of ear-related symptoms or pathology for many years following the claimed acoustic trauma in service.  The lack of hearing loss and tinnitus on examination for discharge and the express denial by the Veteran of hearing loss and tinnitus at that time of discharge combined with the lack of any relevant complaints, findings, treatment, or diagnosis post-service for decades tend to refute any notion he has experienced continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  The concept of continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies when a condition was observed ("noted") in service, which did not occur in this particular instance.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, one must also consider that there is no other competent and credible evidence otherwise linking the Veteran's post-service diagnosis of hearing loss and tinnitus to his service.  Thus, the only evidence of this claimed linkage between these current diagnoses and his service comes in the way of his own unsubstantiated lay statements.  Since, however, the Board finds that his more recent assertions of having had both hearing loss and tinnitus at the time of his discharge from service are not credible based on the contradictory information he provided at discharge, this lack of credibility on his part with regard to these statements also in turn negatively taints their probative value.  Further, and in contrast, a VA examiner has provided an unfavorable medical nexus opinion regarding these current diagnoses and their potential correlation with his military service, indicating they are not etiologically related to his service.  So, ultimately, the Board finds this opinion to be more persuasive and, in fact, the most probative evidence of record on this point, outweighing his statements to the contrary.  


The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by statute and VA regulation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Instead, for the reasons and bases discussed, the preponderance of the evidence is against the Veteran's claims, so they must be denied.


ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus also is denied.


REMAND

In a November 2009 rating decision, service connection was denied for diabetes and/or hypoglycemia because the Veteran did not have a diagnosis of Type II (adult-onset) Diabetes Mellitus to presumptively associate with any exposure to Agent Orange during the Vietnam War era and because hypoglycemia is a mere laboratory finding, not an actual ratable disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).

Nevertheless, in January 2010, in response, he disagreed with that determination.  And his disagreement was well within the one year he had to express it.  38 C.F.R. § 20.201.  Thus, since he has submitted a timely notice of disagreement (NOD) with that decision, he must be provided a statement of the case (SOC) concerning this claim and given opportunity, in response, to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  38 C.F.R. § 20.200.  The failure to issue this SOC, and to give him this opportunity to perfect his appeal of this other claim, is a procedural defect requiring a remand rather than mere referral.  See Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

Send the Veteran an SOC concerning his claim of entitlement to service connection for diabetes and/or hypoglycemia in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Also advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board.  If he does, then return this claim to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


